Lehman, J.
The plaintiff is suing for money loaned to the Socialist Labor party through its national executive committee. It appears that the committee had no power or authority to borrow this money; but, if we accept the testimony of the plaintiff’s witnesses, the Socialist Labor party received the benefit of the money, and the loan and its purpose were both reported to the national convention. I think that this report gave to the party a knowledge of the transaction, and that its silent acquiescence, with such knowledge in the benefits received, was a sufficient ratification.
Judgment and order appealed from should, therefore, be affirmed, with costs to the respondent.
Dayton and Seabury, JJ., concur.,
Judgment and order affirmed, with costs to respondent.